


Exhibit 10.2

 

GRIFFIN LAND & NURSERIES, INC.
2009 STOCK OPTION PLAN

 

ARTICLE 1.

 

PURPOSE

 

The purpose of the Griffin Land & Nurseries, Inc. 2009 Stock Option Plan (the
“Plan”) is to promote the success and enhance the value of Griffin Land &
Nurseries, Inc. (the “Company”) by linking the individual interests of the
members of the Board, Employees, and Consultants to those of Company
stockholders and by providing such individuals with an incentive for outstanding
performance to generate superior returns to Company stockholders.  The Plan is
further intended to provide flexibility to the Company in its ability to
motivate, attract, and retain the services of members of the Board, Employees,
and Consultants upon whose judgment, interest, and special effort the successful
conduct of the Company’s operation is largely dependent.

 

ARTICLE 2.

 

DEFINITIONS AND CONSTRUCTION

 

Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise.  The singular
pronoun shall include the plural where the context so indicates.

 

2.1                               “Administrator” shall mean the entity that
conducts the general administration of the Plan as provided in Article 8.  With
reference to the duties of the Committee under the Plan which have been
delegated to one or more persons pursuant to Section 8.6, or as to which the
Board has assumed, the term “Administrator” shall refer to such person(s) unless
the Committee or the Board has revoked such delegation or the Board has
terminated the assumption of such duties.

 

2.2                               “Affiliate” shall mean (a) a Subsidiary; and
(b) any domestic eligible entity that is disregarded, under Treasury Regulation
Section 301.7701-3, as an entity separate from either (i) the Company or
(ii) any Subsidiary.

 

2.3                               “Annual Option” shall mean an automatic Option
to purchase shares of Stock granted to a Non-Employee Director who is reelected
to the Board at any annual meeting of the Company’s stockholders, as provided in
Section 5.6(a)(ii).

 

2.4                               “Award” shall mean an Option which may be
granted under the Plan.

 

2.5                               “Award Agreement” shall mean any written
notice, agreement, terms and conditions, contract or other instrument or
document evidencing an Award, including through

 

--------------------------------------------------------------------------------


 

electronic medium, which shall contain such terms and conditions with respect to
an Award as the Administrator shall determine consistent with the Plan.

 

2.6                               “Award Limit” shall mean the limit on Shares
subject to Awards set forth in Section 3.3.

 

2.7                               “Board” shall mean the Board of Directors of
the Company.

 

2.8                               “Change in Control” shall mean and includes
each of the following:

 

(a)                                 A transaction or series of transactions
(other than an offering of Common Stock to the general public through a
registration statement filed with the Securities and Exchange Commission)
whereby any “person” or related “group” of “persons” (as such terms are used in
Sections 13(d) and 14(d)(2) of the Exchange Act) (other than the Company, any of
its subsidiaries, an employee benefit plan maintained by the Company or any of
its subsidiaries or a “person” that, prior to such transaction, directly or
indirectly controls, is controlled by, or is under common control with, the
Company or the Cullman and Ernst Group) directly or indirectly acquires
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of securities of the Company possessing more than 50% of the total combined
voting power of the Company’s securities outstanding immediately after such
acquisition; or

 

(b)                                 During any period of two consecutive years,
individuals who, at the beginning of such period, constitute the Board together
with any new director(s) (other than a director designated by a person who shall
have entered into an agreement with the Company to effect a transaction
described in Section 2.8(a) or Section 2.8(c)) whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least a majority of the directors then still in office who either were
directors at the beginning of the two-year period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof; or

 

(c)                                  The consummation by the Company (whether
directly involving the Company or indirectly involving the Company through one
or more intermediaries) of (x) a merger, consolidation, reorganization, or
business combination or (y) a sale or other disposition of all or substantially
all of the Company’s assets in any single transaction or series of related
transactions or (z) the acquisition of assets or stock of another entity, in
each case other than a transaction:

 

(i)                                     Which results in the Company’s voting
securities outstanding immediately before the transaction continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the Company or the person that, as a result of the transaction,
controls, directly or indirectly, the Company or owns, directly or indirectly,
all or substantially all of the Company’s assets or otherwise succeeds to the
business of the Company (the Company or such person, the “Successor Entity”))
directly or indirectly, at least a majority of the combined voting power of the
Successor Entity’s outstanding voting securities immediately after the
transaction, and

 

2

--------------------------------------------------------------------------------


 

(ii)                                  After which no person or group
beneficially owns voting securities representing 50% or more of the combined
voting power of the Successor Entity; provided, however, that no person or group
shall be treated for purposes of this Section 2.8(c)(ii) as beneficially owning
50% or more of combined voting power of the Successor Entity solely as a result
of the voting power held in the Company prior to the consummation of the
transaction; or

 

(d)                                 The Company’s stockholders approve a
liquidation or dissolution of the Company.

 

In addition, if a Change in Control constitutes a payment event with respect to
any Award which provides for the deferral of compensation and is subject to
Section 409A of the Code, the transaction or event described in subsection (a),
(b), (c) or (d) with respect to such Award must also constitute a “change in
control event,” as defined in Treasury Regulation §1.409A-3(i)(5) to the extent
required by Section 409A.

 

The Committee shall have full and final authority, which shall be exercised in
its discretion, to determine conclusively whether a Change in Control of the
Company has occurred pursuant to the above definition, and the date of the
occurrence of such Change in Control and any incidental matters relating
thereto.

 

2.9                               “Code” shall mean the Internal Revenue Code of
1986, as amended from time to time, together with the regulations and official
guidance promulgated thereunder.

 

2.10                        “Committee” shall mean the Compensation Committee of
the Board, or another committee or subcommittee of the Board, appointed as
provided in Section 8.1.

 

2.11                        “Common Stock” shall mean the common stock of the
Company, par value $0.01 per share.

 

2.12                        “Company” shall mean Griffin Land & Nurseries, Inc.,
a Delaware corporation.

 

2.13                        “Consultant” shall mean any consultant or adviser
engaged to provide services to the Company or any Affiliate that qualifies as a
consultant under the applicable rules of the Securities and Exchange Commission
for registration of shares on a Form S-8 Registration Statement.

 

2.14                        “Covered Employee” shall mean any Employee who is,
or could be, a “covered employee” within the meaning of Section 162(m) of the
Code.

 

2.15                        “Cullman and Ernst Group” shall mean the group
consisting of Edgar M. Cullman, Edgar M. Cullman, Jr., Susan R. Cullman, John L.
Ernst, Frederick M. Danziger and the members of their families and trusts with
respect to which they are the director or trustee, partnerships in which they
own substantial interests and charitable foundations on whose boards of
directors they sit.

 

2.16                        “Director” shall mean a member of the Board, as
constituted from time to time.

 

3

--------------------------------------------------------------------------------


 

2.17                        “DRO” shall mean a domestic relations order as
defined by the Code or Title I of the Employee Retirement Income Security Act of
1974, as amended from time to time, or the rules thereunder.

 

2.18                        “Effective Date” shall mean the date the Plan is
approved by the Board, subject to approval of the Plan by the Company’s
stockholders.

 

2.19                        “Eligible Individual” shall mean any person who is
an Employee, a Consultant or a Non-Employee Director, as determined by the
Committee.

 

2.20                        “Employee” shall mean any officer or other employee
(as determined in accordance with Section 3401(c) of the Code and the Treasury
Regulations thereunder) of the Company or of any Affiliate.

 

2.21                        “Equity Restructuring” shall mean a nonreciprocal
transaction between the Company and its stockholders, such as a stock dividend,
stock split, spin-off, rights offering or recapitalization through a large,
nonrecurring cash dividend, that affects the number or kind of shares of Common
Stock (or other securities of the Company) or the share price of Common Stock
(or other securities) and causes a change in the per share value of the Common
Stock underlying outstanding Awards.

 

2.22                        “Exchange Act” shall mean the Securities Exchange
Act of 1934, as amended from time to time.

 

2.23                        “Fair Market Value” shall mean, as of any given
date, the value of a Share determined as follows:

 

(a)                                 If the Common Stock is listed on any
(i) established securities exchange (such as the New York Stock Exchange, the
NASDAQ Global Market and the NASDAQ Global Select Market), (ii) national market
system or (iii) automated quotation system on which the Shares are listed,
quoted or traded, its Fair Market Value shall be the closing sales price for a
share of Common Stock as quoted on such exchange or system for such date or, if
there is no closing sales price for a share of Common Stock on the date in
question, the closing sales price for a share of Common Stock on the last
preceding date for which such quotation exists, as reported in The Wall Street
Journal or such other source as the Administrator deems reliable;

 

(b)                                 If the Common Stock is not listed on an
established securities exchange, national market system or automated quotation
system, but the Common Stock is regularly quoted by a recognized securities
dealer, its Fair Market Value shall be the mean of the high bid and low asked
prices for such date or, if there are no high bid and low asked prices for a
share of Common Stock on such date, the high bid and low asked prices for a
share of Common Stock on the last preceding date for which such information
exists, as reported in The Wall Street Journal or such other source as the
Administrator deems reliable; or

 

(c)                                  If the Common Stock is neither listed on an
established securities exchange, national market system or automated quotation
system nor regularly quoted by a

 

4

--------------------------------------------------------------------------------


 

recognized securities dealer, its Fair Market Value shall be established by the
Administrator in good faith.

 

2.24                        “Greater Than 10% Stockholder” shall mean an
individual then owning (within the meaning of Section 424(d) of the Code) more
than 10% of the total combined voting power of all classes of stock of the
Company or any Affiliate corporation (as defined in Section 424(f) of the Code)
or parent corporation thereof (as defined in Section 424(e) of the Code).

 

2.25                        “Holder” shall mean a person who has been granted an
Award.

 

2.26                        “Incentive Stock Option” shall mean an Option that
is intended to qualify as an incentive stock option and conforms to the
applicable provisions of Section 422 of the Code.

 

2.27                        “Initial Option” shall mean an automatic Option to
purchase shares of Stock granted to a person who first becomes a Non-Employee
Director, as provided in Section 5.6(a)(i).

 

2.28                        “Non-Employee Director” shall mean a Director of the
Company who is not an Employee.

 

2.29                        “Non-Qualified Stock Option” shall mean an Option
that is not an Incentive Stock Option.

 

2.30                        “Option” shall mean a right to purchase Shares at a
specified exercise price, granted under Article 5.  An Option shall be either a
Non-Qualified Stock Option or an Incentive Stock Option; provided, however, that
Options granted to Non-Employee Directors and Consultants shall only be
Non-Qualified Stock Options.

 

2.31                        “Permitted Transferee” shall mean, with respect to a
Holder, any “family member” of the Holder, as defined under the instructions to
use of the Form S-8 Registration Statement under the Securities Act, after
taking into account any state, federal, local or foreign tax and securities laws
applicable to transferable Awards.

 

2.32                        “Plan” shall mean this Griffin Land &
Nurseries, Inc. 2009 Stock Option Plan, as it may be amended or restated from
time to time.

 

2.33                        “Prior Plan” shall mean the Griffin Land &
Nurseries, Inc. 1997 Stock Option Plan, as it may be amended from time to time.

 

2.34                        “Program” shall mean any program adopted by the
Administrator pursuant to the Plan containing the terms and conditions intended
to govern a specified type of Award granted under the Plan and pursuant to which
such type of Award may be granted under the Plan.

 

2.35                        “Securities Act” shall mean the Securities Act of
1933, as amended.

 

2.36                        “Shares” shall mean shares of Common Stock.

 

5

--------------------------------------------------------------------------------


 

2.37                        “Subsidiary” shall mean any entity (other than the
Company), whether domestic or foreign, in an unbroken chain of entities
beginning with the Company if each of the entities other than the last entity in
the unbroken chain beneficially owns, at the time of the determination,
securities or interests representing more than fifty percent (50%) of the total
combined voting power of all classes of securities or interests in one of the
other entities in such chain.

 

2.38                        “Substitute Award” shall mean an Award granted under
the Plan upon the assumption of, or in substitution for, outstanding equity
awards previously granted by a company or other entity in connection with a
corporate transaction, such as a merger, combination, consolidation or
acquisition of property or stock; provided, however, that in no event shall the
term “Substitute Award” be construed to refer to an award made in connection
with the cancellation and repricing of an Option.

 

2.39                        “Termination of Service” shall mean,

 

(a) As to a Consultant, the time when the engagement of a Holder as a Consultant
to the Company or an Affiliate is terminated for any reason, with or without
cause, including, without limitation, by resignation, discharge, death or
retirement, but excluding terminations where the Consultant simultaneously
commences or remains in employment or service with the Company or any Affiliate.

 

(b) As to a Non-Employee Director, the time when a Holder who is a Non-Employee
Director ceases to be a Director for any reason, including, without limitation,
a termination by resignation, failure to be elected, death or retirement, but
excluding terminations where the Holder simultaneously commences or remains in
employment or service with the Company or any Affiliate.

 

(c) As to an Employee, the time when the employee-employer relationship between
a Holder and the Company or any Affiliate is terminated for any reason,
including, without limitation, a termination by resignation, discharge, death,
disability or retirement; but excluding terminations where the Holder
simultaneously commences or remains in employment or service with the Company or
any Affiliate.

 

The Administrator, in its sole discretion, shall determine the effect of all
matters and questions relating to Terminations of Service, including, without
limitation, the question of whether a Termination of Service resulted from a
discharge for cause and all questions of whether particular leaves of absence
constitute a Termination of Service; provided, however, that, with respect to
Incentive Stock Options, unless the Administrator otherwise provides in the
terms of the Program, the Award Agreement or otherwise, a leave of absence,
change in status from an employee to an independent contractor or other change
in the employee-employer relationship shall constitute a Termination of Service
only if, and to the extent that, such leave of absence, change in status or
other change interrupts employment for the purposes of Section 422(a)(2) of the
Code and the then applicable regulations and revenue rulings under said
Section.   For purposes of the Plan, a Holder’s employee-employer relationship
or consultancy relations shall be deemed to be terminated in the event that the
Affiliate employing or contracting with

 

6

--------------------------------------------------------------------------------


 

such Holder ceases to remain an Affiliate following any merger, sale of stock or
other corporate transaction or event (including, without limitation, a
spin-off).

 

ARTICLE 3.

 

SHARES SUBJECT TO THE PLAN

 

3.1                               Number of Shares.

 

(a)                                 Subject to Section 9.2 and Section 3.1(b),
the aggregate number of Shares which may be issued or transferred pursuant to
Awards under the Plan shall be the sum of: (i) 225,000 Shares and (ii) any
Shares which as of the Effective Date are available for issuance under the Prior
Plan and which following the Effective Date are not issued under the Prior
Plan).  Notwithstanding the foregoing, subject to Section 9.2 and
Section 3.1(b), no more than 386,926 Shares may be delivered upon the exercise
of Incentive Stock Options (which 386,926 Shares is equal to the sum of
(A) 225,000 Shares and (B) 161,926 Shares (the number of Shares available for
issuance and not subject to outstanding options under the Prior Plan as of the
Effective Date)).

 

(b)                                 To the extent that an Award terminates,
expires, or lapses for any reason, or an Award is settled in cash without the
delivery of shares to the Holder, then any Shares subject to the Award shall
again be available for the grant of an Award pursuant to the Plan.  To the
extent permitted by applicable law or any exchange rule, Shares issued in
assumption of, or in substitution for, any outstanding awards of any entity
acquired in any form of combination by the Company or any Affiliate shall not be
counted against Shares available for grant pursuant to the Plan. 
Notwithstanding the provisions of this Section 3.1(b), no Shares may again be
optioned, granted or awarded if such action would cause an Incentive Stock
Option to fail to qualify as an incentive stock option under Section 422 of the
Code.

 

3.2                               Stock Distributed.  Any Shares distributed
pursuant to an Award may consist, in whole or in part, of authorized and
unissued Common Stock, treasury Common Stock or Common Stock purchased on the
open market.

 

3.3                               Limitation on Number of Shares Subject to
Awards.  Notwithstanding any provision in the Plan to the contrary, and subject
to Section 8.2, the maximum aggregate number of Shares with respect to one or
more Awards that may be granted to any one person during any fiscal year shall
be 50,000.

 

ARTICLE 4.

 

GRANTING OF AWARDS

 

4.1                               Participation.  The Administrator may, from
time to time, select from among all Eligible Individuals, those to whom an Award
shall be granted and shall determine the nature and amount of each Award, which
shall not be inconsistent with the requirements of the Plan.  Except as provided
in Section 5.6 regarding the automatic grant of options to Non-Employee

 

7

--------------------------------------------------------------------------------


 

Directors, no Eligible Individual shall have any right to be granted an Award
pursuant to the Plan.

 

4.2                               Award Agreement.  Each Award shall be
evidenced by an Award Agreement.  Award Agreements evidencing Incentive Stock
Options shall contain such terms and conditions as may be necessary to meet the
applicable provisions of Section 422 of the Code.

 

4.3                               Limitations Applicable to Section 16 Persons. 
Notwithstanding any other provision of the Plan, the Plan, and any Award granted
or awarded to any individual who is then subject to Section 16 of the Exchange
Act, shall be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including Rule 16b-3 of the
Exchange Act and any amendments thereto) that are requirements for the
application of such exemptive rule.  To the extent permitted by applicable law,
the Plan and Awards granted or awarded hereunder shall be deemed amended to the
extent necessary to conform to such applicable exemptive rule.

 

4.4                               At-Will Employment.  Nothing in the Plan or in
any Program or Award Agreement hereunder shall confer upon any Holder any right
to continue in the employ of, or as a Director or Consultant for, the Company or
any Affiliate, or shall interfere with or restrict in any way the rights of the
Company and any Affiliate, which rights are hereby expressly reserved, to
discharge any Holder at any time for any reason whatsoever, with or without
cause, and with or without notice, or to terminate or change all other terms and
conditions of employment or engagement, except to the extent expressly provided
otherwise in a written agreement between the Holder and the Company or any
Affiliate.

 

4.5                               Foreign Holders.  Notwithstanding any
provision of the Plan to the contrary, in order to comply with the laws in other
countries in which the Company and its Subsidiaries may operate or have
Employees, Non-Employee Directors or Consultants, or in order to comply with the
requirements of any foreign securities exchange, the Administrator, in its sole
discretion, shall have the power and authority to: (a) determine which
Subsidiaries shall be covered by the Plan; (b) determine which Eligible
Individuals outside the United States are eligible to participate in the Plan;
(c) modify the terms and conditions of any Award granted to Eligible Individuals
outside the United States to comply with applicable foreign laws or listing
requirements of any such foreign securities exchange; (d) establish subplans and
modify exercise procedures and other terms and procedures, to the extent such
actions may be necessary or advisable (any such subplans and/or modifications
shall be attached to the Plan as appendices); provided, however, that no such
subplans and/or modifications shall increase the share limitations contained in
Sections 3.1 and 3.3; and (e) take any action, before or after an Award is made,
that it deems advisable to obtain approval or comply with any necessary local
governmental regulatory exemptions or approvals or listing requirements of any
such foreign securities exchange.  Notwithstanding the foregoing, the
Administrator may not take any actions hereunder, and no Awards shall be
granted, that would violate the Code, the Exchange Act, the Securities Act, any
other securities law or governing statute, the rules of the securities exchange
or automated quotation system on which the Shares are listed, quoted or traded
or any other applicable law.

 

8

--------------------------------------------------------------------------------


 

ARTICLE 5.

 

GRANTING OF OPTIONS

 

5.1                               Granting of Options to Eligible Individuals. 
The Administrator is authorized to grant Options to Eligible Individuals from
time to time, in its sole discretion, on such terms and conditions as it may
determine which shall not be inconsistent with the Plan.

 

5.2                               Qualification of Incentive Stock Options.  No
Incentive Stock Option shall be granted to any person who is not an Employee of
the Company or any Affiliate corporation of the Company (as defined in
Section 424(f) of the Code).  No person who qualifies as a Greater Than 10%
Stockholder may be granted an Incentive Stock Option unless such Incentive Stock
Option conforms to the applicable provisions of Section 422 of the Code.  Any
Incentive Stock Option granted under the Plan may be modified by the
Administrator, with the consent of the Holder, to disqualify such Option from
treatment as an “incentive stock option” under Section 422 of the Code. To the
extent that the aggregate fair market value of stock with respect to which
“incentive stock options” (within the meaning of Section 422 of the Code, but
without regard to Section 422(d) of the Code) are exercisable for the first time
by a Holder during any calendar year under the Plan, and all other plans of the
Company and any Affiliate or parent corporation thereof (each as defined in
Section 424(f) and (e) of the Code, respectively), exceeds $100,000, the Options
shall be treated as Non-Qualified Stock Options to the extent required by
Section 422 of the Code.  The rule set forth in the preceding sentence shall be
applied by taking Options and other “incentive stock options” into account in
the order in which they were granted and the Fair Market Value of stock shall be
determined as of the time the respective options were granted.

 

5.3                               Option Exercise Price.  The exercise price per
Share subject to each Option shall be set by the Administrator, but shall not be
less than 100% of the Fair Market Value of a Share on the date the Option is
granted (or, as to Incentive Stock Options, on the date the Option is modified,
extended or renewed for purposes of Section 424(h) of the Code).  In addition,
in the case of Incentive Stock Options granted to a Greater Than 10%
Stockholder, such price shall not be less than 110% of the Fair Market Value of
a Share on the date the Option is granted (or the date the Option is modified,
extended or renewed for purposes of Section 424(h) of the Code).

 

5.4                               Option Term.  The term of each Option shall be
set by the Administrator in its sole discretion; provided, however, that the
term shall not be more than ten (10) years from the date the Option is granted,
or five (5) years from the date an Incentive Stock Option is granted to a
Greater Than 10% Stockholder.  The Administrator shall determine the time
period, including the time period following a Termination of Service, during
which the Holder has the right to exercise the vested Options, which time period
may not extend beyond the term of the Option term. Except as limited by the
requirements of Section 409A or Section 422 of the Code and regulations and
rulings thereunder, the Administrator may extend the term of any outstanding
Option, and may extend the time period during which vested Options may be
exercised, in connection with any Termination of Service of the Holder, and may
amend any other term or condition of such Option relating to such a Termination
of Service.

 

9

--------------------------------------------------------------------------------


 

5.5                               Option Vesting.

 

(a)                                 The period during which the right to
exercise, in whole or in part, an Option vests in the Holder shall be set by the
Administrator and the Administrator may determine that an Option may not be
exercised in whole or in part for a specified period after it is granted.  Such
vesting may be based on service with the Company or any Affiliate or any other
criteria selected by the Administrator.  At any time after grant of an Option,
the Administrator may, in its sole discretion and subject to whatever terms and
conditions it selects, accelerate the period during which an Option vests.

 

(b)                                 No portion of an Option which is
unexercisable at a Holder’s Termination of Service shall thereafter become
exercisable, except as may be otherwise provided by the Administrator either in
the Program, the Award Agreement or by action of the Administrator following the
grant of the Option.

 

5.6                               Automatic Grants to Non-Employee Directors.

 

(a)                                 During the term of the Plan, (i) a person
who first becomes a Non-Employee Director following the Effective Date
automatically shall be granted an Option to purchase that number (rounded down
to the nearest whole number) of shares of Stock (subject to adjustment as
provided in Section 7.3 of the Prior Plan) equal to the ratio of (A) $60,000 to
(B) the Fair Market Value per share of Stock as of the date of such initial
election or appointment (an “Initial Option”) and (ii) each Non-Employee
Director who is reelected to the Board at any annual meeting of the Company’s
stockholders following the Effective Date shall, as of the date of the
applicable annual meeting, automatically be granted an Option to purchase that
number (rounded down to the nearest whole number) of shares of Stock (subject to
adjustment as provided in Section 7.3 of the Prior Plan) equal to the ratio of
(A) $40,000 to (B) the Fair Market Value per share of Stock as of the date of
such annual meeting (an “Annual Option”), provided, he or she continues to serve
as a member of the Board as of such date.  Members of the Board who are
Employees of the Company who subsequently retire from the Company and remain on
the Board will not receive an Initial Option grant but to the extent they are
otherwise eligible, will receive, at each annual meeting of stockholders after
his or her retirement from employment with the Company, an Annual Option grant.

 

(b)                                 Options granted to Non-Employee Directors
shall be Non-Qualified Stock Options.  The exercise price per share of Stock
subject to each Option granted to a Non-Employee Director shall equal 100% of
the Fair Market Value of a share of common Stock on the date the Option is
granted.  Initial Options shall become fully exercisable upon the date of
grant.  Annual Options shall become fully exercisable upon the second
anniversary of the date of grant.  The term of each Option granted to a
Non-Employee Director shall be 10 years from the date the Option is granted. 
Upon a Non-Employee Director’s termination of membership on the Board by reason
of the Non-Employee Director’s death or permanent and total disability (within
the meaning of Section 22(e)(3) of the Code), his or her Option granted under
Section 5.6(a) shall remain exercisable for 12 months following his or her
termination of membership on the Board.  Upon a Non-Employee Director’s
termination of membership on the Board for any reason other than the
Independent’s death or by reason of his or her permanent and total

 

10

--------------------------------------------------------------------------------

 

disability, his or her Option granted under Section 5.6(a) shall remain
exercisable for 3 months following his or her termination of membership on the
Board.  Unless otherwise determined by the Board on or after the date of grant
of such Option, no portion of an Option granted under Section 5.6(a) which is
unexercisable at the time of a Non-Employee Director’s termination of membership
on the Board shall thereafter become exercisable.

 

5.7                               Substitute Awards.  Notwithstanding the
foregoing provisions of this Article 5 to the contrary, in the case of an Option
that is a Substitute Award, the price per share of the shares subject to such
Option may be less than the Fair Market Value per share on the date of grant,
provided, that the excess of:  (a) the aggregate Fair Market Value (as of the
date such Substitute Award is granted) of the shares subject to the Substitute
Award, over (b) the aggregate exercise price thereof does not exceed the excess
of:  (x) the aggregate fair market value (as of the time immediately preceding
the transaction giving rise to the Substitute Award, such fair market value to
be determined by the Administrator) of the shares of the predecessor entity that
were subject to the grant assumed or substituted for by the Company, over (y)
the aggregate exercise price of such shares.

 

ARTICLE 6.

 

EXERCISE OF OPTIONS

 

6.1                               Partial Exercise.  An exercisable Option may
be exercised in whole or in part.  However, an Option shall not be exercisable
with respect to fractional shares and the Administrator may require that, by the
terms of the Option, a partial exercise must be with respect to a minimum number
of shares.

 

6.2                               Manner of Exercise.  All or a portion of an
exercisable Option shall be deemed exercised upon delivery of all of the
following to the Secretary of the Company, or such other person or entity
designated by the Administrator, or his, her or its office, as applicable:

 

(a)                                 A written or electronic notice complying
with the applicable rules established by the Administrator stating that the
Option, or a portion thereof, is exercised.  The notice shall be signed by the
Holder or other person then entitled to exercise the Option or such portion of
the Option;

 

(b)                                 Such representations and documents as the
Administrator, in its sole discretion, deems necessary or advisable to effect
compliance with all applicable provisions of the Securities Act and any other
federal, state or foreign securities laws or regulations, the rules of any
securities exchange or automated quotation system on which the Shares are
listed, quoted or traded or any other applicable law.  The Administrator may, in
its sole discretion, also take whatever additional actions it deems appropriate
to effect such compliance including, without limitation, placing legends on
share certificates and issuing stop-transfer notices to agents and registrars;

 

11

--------------------------------------------------------------------------------


 

(c)                                  In the event that the Option shall be
exercised pursuant to Section 7.3 by any person or persons other than the
Holder, appropriate proof of the right of such person or persons to exercise the
Option, as determined in the sole discretion of the Administrator; and

 

(d)                                 Full payment of the exercise price and
applicable withholding taxes to the stock administrator of the Company for the
shares with respect to which the Option, or portion thereof, is exercised, in a
manner permitted by Section 7.1 and 7.2.

 

6.3                               Notification Regarding Disposition.  The
Holder shall give the Company prompt written or electronic notice of any
disposition of shares of Common Stock acquired by exercise of an Incentive Stock
Option which occurs within (a) two years from the date of granting (including
the date the Option is modified, extended or renewed for purposes of Section
424(h) of the Code) such Option to such Holder, or (b) one year after the
transfer of such shares to such Holder.

 

ARTICLE 7.

 

ADDITIONAL TERMS OF AWARDS

 

7.1                               Payment.  The Administrator shall determine
the methods by which payments by any Holder with respect to any Awards granted
under the Plan shall be made, including, without limitation: (a) cash or check,
(b) Shares (including, in the case of payment of the exercise price of an Award,
Shares issuable pursuant to the exercise of the Award) or shares of Common Stock
held for such period of time as may be required by the Administrator in order to
avoid adverse accounting consequences, in each case, having a Fair Market Value
on the date of delivery equal to the aggregate payments required, (c) delivery
of a written or electronic notice that the Holder has placed a market sell order
with a broker with respect to Shares then issuable upon exercise or vesting of
an Award, and that the broker has been directed to pay a sufficient portion of
the net proceeds of the sale to the Company in satisfaction of the aggregate
payments required; provided, that payment of such proceeds is then made to the
Company upon settlement of such sale, or (d) other form of legal consideration
acceptable to the Administrator.  The Administrator shall also determine the
methods by which Shares shall be delivered or deemed to be delivered to
Holders.  Notwithstanding any other provision of the Plan to the contrary, no
Holder who is a Director or an “executive officer” of the Company within the
meaning of Section 13(k) of the Exchange Act shall be permitted to make payment
with respect to any Awards granted under the Plan, or continue any extension of
credit with respect to such payment with a loan from the Company or a loan
arranged by the Company in violation of Section 13(k) of the Exchange Act.

 

7.2                               Tax Withholding.  The Company or any Affiliate
shall have the authority and the right to deduct or withhold, or require a
Holder to remit to the Company, an amount sufficient to satisfy federal, state,
local and foreign taxes (including the Holder’s FICA or employment tax
obligation) required by law to be withheld with respect to any taxable event
concerning a Holder arising as a result of the Plan.  The Administrator may in
its sole discretion and in satisfaction of the foregoing requirement allow a
Holder to elect to have the Company withhold Shares otherwise issuable under an
Award (or allow the surrender of

 

12

--------------------------------------------------------------------------------


 

Shares). The number of Shares which may be so withheld or surrendered shall be
limited to the number of shares which have a fair market value on the date of
withholding or repurchase equal to the aggregate amount of such liabilities
based on the minimum statutory withholding rates for federal, state, local and
foreign income tax and payroll tax purposes that are applicable to such
supplemental taxable income. The Administrator shall determine the fair market
value of the Shares, consistent with applicable provisions of the Code, for tax
withholding obligations due in connection with a broker-assisted cashless Option
exercise involving the sale of shares to pay the Option exercise price or any
tax withholding obligation.

 

7.3                               Transferability of Awards.

 

(a)                                 Except as otherwise provided in Section
7.3(b):

 

(i)                                     No Award under the Plan may be sold,
pledged, assigned or transferred in any manner other than by will or the laws of
descent and distribution or, subject to the consent of the Administrator,
pursuant to a DRO, unless and until such Award has been exercised, or the shares
underlying such Award have been issued, and all restrictions applicable to such
shares have lapsed;

 

(ii)                                  No Award or interest or right therein
shall be liable for the debts, contracts or engagements of the Holder or his
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, hypothecation, encumbrance, assignment or any
other means whether such disposition be voluntary or involuntary or by operation
of law by judgment, levy, attachment, garnishment or any other legal or
equitable proceedings (including bankruptcy), and any attempted disposition
thereof shall be null and void and of no effect, except to the extent that such
disposition is permitted by the preceding sentence; and

 

(iii)                               During the lifetime of the Holder, only the
Holder may exercise an Award (or any portion thereof) granted to him under the
Plan, unless it has been disposed of pursuant to a DRO; after the death of the
Holder, any exercisable portion of an Award may, prior to the time when such
portion becomes unexercisable under the Plan or the applicable Program or Award
Agreement, be exercised by his personal representative or by any person
empowered to do so under the deceased Holder’s will or under the then applicable
laws of descent and distribution.

 

(b)                                 Notwithstanding Section 7.3(a), the
Administrator, in its sole discretion, may determine to permit a Holder to
transfer an Award other than an Incentive Stock Option to any one or more
Permitted Transferees (as defined below), subject to the following terms and
conditions:  (i) an Award transferred to a Permitted Transferee shall not be
assignable or transferable by the Permitted Transferee other than by will or the
laws of descent and distribution; (ii) an Award transferred to a Permitted
Transferee shall continue to be subject to all the terms and conditions of the
Award as applicable to the original Holder (other than the ability to further
transfer the Award); and (iii) the Holder and the Permitted Transferee shall
execute any and all documents requested by the Administrator, including, without
limitation documents to (A) confirm the status of the transferee as a Permitted
Transferee, (B) satisfy any requirements

 

13

--------------------------------------------------------------------------------


 

for an exemption for the transfer under applicable federal, state and foreign
securities laws and (C) evidence the transfer.

 

(c)                                  Notwithstanding Section 7.3(a), a Holder
may, in the manner determined by the Administrator, designate a beneficiary to
exercise the rights of the Holder and to receive any distribution with respect
to any Award upon the Holder’s death.  A beneficiary, legal guardian, legal
representative, or other person claiming any rights pursuant to the Plan is
subject to all terms and conditions of the Plan and any Program or Award
Agreement applicable to the Holder, except to the extent the Plan, the Program
and the Award Agreement otherwise provide, and to any additional restrictions
deemed necessary or appropriate by the Administrator.  If the Holder is married
and resides in a community property state, a designation of a person other than
the Holder’s spouse as his or her beneficiary with respect to more than 50% of
the Holder’s interest in the Award shall not be effective without the prior
written or electronic consent of the Holder’s spouse.  If no beneficiary has
been designated or survives the Holder, payment shall be made to the person
entitled thereto pursuant to the Holder’s will or the laws of descent and
distribution.  Subject to the foregoing, a beneficiary designation may be
changed or revoked by a Holder at any time provided the change or revocation is
filed with the Administrator prior to the Holder’s death.

 

7.4                               Conditions to Issuance of Shares.

 

(a)                                 Notwithstanding anything herein to the
contrary, the Company shall not be required to issue or deliver any certificates
or make any book entries evidencing Shares pursuant to the exercise of any
Award, unless and until the Board or the Committee has determined, with advice
of counsel, that the issuance of such shares is in compliance with all
applicable laws, regulations of governmental authorities and, if applicable, the
requirements of any exchange on which the Shares are listed or traded, and the
Shares are covered by an effective registration statement or applicable
exemption from registration.  In addition to the terms and conditions provided
herein, the Board or the Committee may require that a Holder make such
reasonable covenants, agreements, and representations as the Board or the
Committee, in its discretion, deems advisable in order to comply with any such
laws, regulations, or requirements.

 

(b)                                 All Share certificates delivered pursuant to
the Plan and all shares issued pursuant to book entry procedures are subject to
any stop-transfer orders and other restrictions as the Administrator deems
necessary or advisable to comply with federal, state, or foreign securities or
other laws, rules and regulations and the rules of any securities exchange or
automated quotation system on which the Shares are listed, quoted, or traded. 
The Administrator may place legends on any Share certificate or book entry to
reference restrictions applicable to the Shares.

 

(c)                                  The Administrator shall have the right to
require any Holder to comply with any timing or other restrictions with respect
to the settlement, distribution or exercise of any Award, including a
window-period limitation, as may be imposed in the sole discretion of the
Administrator.

 

14

--------------------------------------------------------------------------------


 

(d)                                 No fractional Shares shall be issued and the
Administrator shall determine, in its sole discretion, whether cash shall be
given in lieu of fractional shares or whether such fractional shares shall be
eliminated by rounding down.

 

(e)                                  Notwithstanding any other provision of the
Plan, unless otherwise determined by the Administrator or required by any
applicable law, rule or regulation, the Company shall, in its discretion, either
(i) deliver to any Holder certificates evidencing Shares issued in connection
with any Award, or (ii) record such Shares in the books of the Company (or, as
applicable, its transfer agent or stock plan administrator).

 

7.5                               Forfeiture Provisions.  Pursuant to its
general authority to determine the terms and conditions applicable to Awards
under the Plan, the Administrator shall have the right to provide, in the terms
of Awards made under the Plan, or to require a Holder to agree by separate
written or electronic instrument, that:  (a)(i) any proceeds, gains or other
economic benefit actually or constructively received by the Holder upon any
receipt or exercise of the Award, or upon the receipt or resale of any Shares
underlying the Award, must be paid to the Company, and (ii) the Award shall
terminate and any unexercised portion of the Award (whether or not vested) shall
be forfeited, if (b)(i) a Termination of Service occurs prior to a specified
date, or within a specified time period following receipt or exercise of the
Award, or (ii) the Holder at any time, or during a specified time period,
engages in any activity in competition with the Company, or which is inimical,
contrary or harmful to the interests of the Company, as further defined by the
Administrator or (iii) the Holder incurs a Termination of Service for “cause”
(as such term is defined in the sole discretion of the Administrator, or as set
forth in a written agreement relating to such Award between the Company and the
Holder).

 

7.6                               Prohibition on Repricing.  Subject to Section
9.2, the Administrator shall not, without the approval of the stockholders of
the Company, (i) authorize the amendment of any outstanding Option to reduce its
price per share, or (ii) cancel any Option in exchange for cash or another Award
when the Option price per share exceeds the Fair Market Value of the underlying
Shares.  Subject to Section 9.2, the Administrator shall have the authority,
without the approval of the stockholders of the Company, to amend any
outstanding award to increase the price per share or to cancel and replace an
Award with the grant of an Award having a price per share that is greater than
or equal to the price per share of the original Award.

 

ARTICLE 8.

 

ADMINISTRATION

 

8.1                               Administrator.  The Compensation Committee (or
another committee or a subcommittee of the Board assuming the functions of the
Committee under the Plan) shall administer the Plan (except as otherwise
permitted herein) and, unless otherwise determined by the Board, shall consist
solely of two or more Non-Employee Directors appointed by and holding office at
the pleasure of the Board, each of whom is intended to qualify as both a
“non-employee director” as defined by Rule 16b-3 of the Exchange Act or any
successor rule, an “outside director” for purposes of Section 162(m) of the Code
and an “independent director” under the rules of any securities exchange or
automated quotation system on which the Shares

 

15

--------------------------------------------------------------------------------


 

are listed, quoted or traded; provided, that any action taken by the Committee
shall be valid and effective, whether or not members of the Committee at the
time of such action are later determined not to have satisfied the requirements
for membership set forth in this Section 8.l or otherwise provided in any
charter of the Committee.  Except as may otherwise be provided in any charter of
the Committee, appointment of Committee members shall be effective upon
acceptance of appointment.  Committee members may resign at any time by
delivering written or electronic notice to the Board.  Vacancies in the
Committee may only be filled by the Board.  Notwithstanding the foregoing, (a)
the full Board, acting by a majority of its members in office, shall conduct the
general administration of the Plan with respect to Awards granted to
Non-Employee Directors and (b) the Board or Committee may delegate its authority
hereunder to the extent permitted by Section 8.6.

 

8.2                               Duties and Powers of Committee.  It shall be
the duty of the Committee to conduct the general administration of the Plan in
accordance with its provisions.  The Committee shall have the power to interpret
the Plan, the Program and the Award Agreement, and to adopt such rules for the
administration, interpretation and application of the Plan as are not
inconsistent therewith, to interpret, amend or revoke any such rules and to
amend any Program or Award Agreement provided that the rights or obligations of
the Holder of the Award that is the subject of any such Program or Award
Agreement are not affected adversely by such amendment, unless the consent of
the Holder is obtained or such amendment is otherwise permitted under Section
9.10.  Any such grant or award under the Plan need not be the same with respect
to each Holder.  Any such interpretations and rules with respect to Incentive
Stock Options shall be consistent with the provisions of Section 422 of the
Code.  In its sole discretion, the Board may at any time and from time to time
exercise any and all rights and duties of the Committee under the Plan except
with respect to matters which under Rule 16b-3 under the Exchange Act or any
successor rule, or Section 162(m) of the Code, or any regulations or rules
issued thereunder, or the rules of any securities exchange or automated
quotation system on which the Shares are listed, quoted or traded are required
to be determined in the sole discretion of the Committee.

 

8.3                               Action by the Committee.  Unless otherwise
established by the Board or in any charter of the Committee, a majority of the
Committee shall constitute a quorum and the acts of a majority of the members
present at any meeting at which a quorum is present, and acts approved in
writing by all members of the Committee in lieu of a meeting, shall be deemed
the acts of the Committee.  Each member of the Committee is entitled to, in good
faith, rely or act upon any report or other information furnished to that member
by any officer or other employee of the Company or any Affiliate, the Company’s
independent certified public accountants, or any executive compensation
consultant or other professional retained by the Company to assist in the
administration of the Plan.

 

8.4                               Authority of Administrator.  Subject to any
specific designation in the Plan, the Administrator has the exclusive power,
authority and sole discretion to:

 

(a)                         Designate Eligible Individuals to receive Awards;

 

16

--------------------------------------------------------------------------------


 

(b)                         Determine the type or types of Awards to be granted
to each Eligible Individual;

 

(c)                          Determine the number of Awards to be granted and
the number of Shares to which an Award will relate;

 

(d)                         Determine the terms and conditions of any Award
granted pursuant to the Plan, including, but not limited to, the exercise price,
grant price, or purchase price, any performance criteria, any reload provision,
any restrictions or limitations on the Award, any schedule for vesting, lapse of
forfeiture restrictions or restrictions on the exercisability of an Award, and
accelerations or waivers thereof, and any provisions related to non-competition
and recapture of gain on an Award, based in each case on such considerations as
the Administrator in its sole discretion determines;

 

(e)                          Determine whether, to what extent, and pursuant to
what circumstances an Award may be settled in, or the exercise price of an Award
may be paid in cash, Shares, other Awards, or other property, or an Award may be
canceled, forfeited, or surrendered;

 

(f)                           Prescribe the form of each Award Agreement, which
need not be identical for each Holder;

 

(g)                          Decide all other matters that must be determined in
connection with an Award;

 

(h)                         Establish, adopt, or revise any rules and
regulations as it may deem necessary or advisable to administer the Plan;

 

(i)                             Interpret the terms of, and any matter arising
pursuant to, the Plan, any Program or any Award Agreement; and

 

(j)                            Make all other decisions and determinations that
may be required pursuant to the Plan or as the Administrator deems necessary or
advisable to administer the Plan.

 

8.5                               Decisions Binding.  The Administrator’s
interpretation of the Plan, any Awards granted pursuant to the Plan, any
Program, any Award Agreement and all decisions and determinations by the
Administrator with respect to the Plan are final, binding, and conclusive on all
parties.

 

8.6                               Delegation of Authority.  To the extent
permitted by applicable law or the rules of any securities exchange or automated
quotation system on which the Shares are listed, quoted or traded, the Board or
Committee may from time to time delegate to a committee of one or more members
of the Board or one or more officers of the Company the authority to grant or
amend Awards or to take other administrative actions pursuant to Article 8;
provided, however, that in no event shall an officer of the Company be delegated
the authority to grant

 

17

--------------------------------------------------------------------------------

 

awards to, or amend awards held by, the following individuals:  (a) individuals
who are subject to Section 16 of the Exchange Act, (b) Covered Employees, or
(c) officers of the Company (or Directors) to whom authority to grant or amend
Awards has been delegated hereunder; provided further, that any delegation of
administrative authority shall only be permitted to the extent it is permissible
under Section 162(m) of the Code and applicable securities laws or the rules of
any securities exchange or automated quotation system on which the Shares are
listed, quoted or traded.  Any delegation hereunder shall be subject to the
restrictions and limits that the Board or Committee specifies at the time of
such delegation, and the Board may at any time rescind the authority so
delegated or appoint a new delegatee.  At all times, the delegatee appointed
under this Section 8.6 shall serve in such capacity at the pleasure of the Board
and the Committee.

 

ARTICLE 9.

 

MISCELLANEOUS PROVISIONS

 

9.1                               Amendment, Suspension or Termination of the
Plan.  Except as otherwise provided in this Section 9.1, the Plan may be wholly
or partially amended or otherwise modified, suspended or terminated at any time
or from time to time by the Board or the Committee.  However, without approval
of the Company’s stockholders given within twelve (12) months before or after
the action by the Administrator, no action of the Administrator may, except as
provided in Section 9.2, (i) increase the limits imposed in Section 3.1 on the
maximum number of shares which may be issued under the Plan, or (ii) reduce the
price per share of any outstanding Option granted under the Plan, or
(iii) cancel any Option in exchange for cash or another Award when the Option
price per share exceeds the Fair Market Value of the underlying Shares.  Except
as provided in Section 9.10, no amendment, suspension or termination of the Plan
shall, without the consent of the Holder, impair any rights or obligations under
any Award theretofore granted or awarded, unless the Award itself otherwise
expressly so provides.  No Awards may be granted or awarded during any period of
suspension or after termination of the Plan, and in no event may any Award be
granted under the Plan after the tenth (10th) anniversary of the Effective Date.

 

9.2                               Changes in Common Stock or Assets of the
Company, Acquisition or Liquidation of the Company and Other Corporate Events.

 

(a)                                 In the event of any stock dividend, stock
split, combination or exchange of shares, merger, consolidation or other
distribution (other than normal cash dividends) of Company assets to
stockholders, or any other change affecting the shares of the Company’s stock or
the share price of the Company’s stock other than an Equity Restructuring, the
Administrator shall make equitable adjustments, if any, to reflect such change
with respect to (i) the aggregate number and kind of shares that may be issued
under the Plan (including, but not limited to, adjustments of the limitations in
Section 3.1 on the maximum number and kind of shares which may be issued under
the Plan and adjustments of the Award Limit); (ii) the number and kind of shares
of Common Stock (or other securities or property) subject to outstanding Awards;
(iii) the number and kind of shares of Common Stock (or other securities or
property) for which automatic grants are subsequently to be made to new and
continuing Non-Employee

 

18

--------------------------------------------------------------------------------


 

Directors pursuant to Section 5.6; (iv) the terms and conditions of any
outstanding Awards (including, without limitation, any applicable performance
targets or criteria with respect thereto); and (v) the grant or exercise price
per share for any outstanding Awards under the Plan.

 

(b)                                 In the event of any transaction or event
described in Section 9.2(a) or any unusual or nonrecurring transactions or
events affecting the Company, any Affiliate of the Company, or the financial
statements of the Company or any Affiliate, or of changes in applicable laws,
regulations or accounting principles, the Administrator, in its sole discretion,
and on such terms and conditions as it deems appropriate, either by the terms of
the Award or by action taken prior to the occurrence of such transaction or
event and either automatically or upon the Holder’s request, is hereby
authorized to take any one or more of the following actions whenever the
Administrator determines that such action is appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan or with respect to any Award under the Plan, to
facilitate such transactions or events or to give effect to such changes in
laws, regulations or principles:

 

(i)                                     To provide for either (A) termination of
any such Award in exchange for an amount of cash, if any, equal to the amount
that would have been attained upon the exercise of such Award or realization of
the Holder’s rights (and, for the avoidance of doubt, if as of the date of the
occurrence of the transaction or event described in this Section 9.2 the
Administrator determines in good faith that no amount would have been attained
upon the exercise of such Award or realization of the Holder’s rights, then such
Award may be terminated by the Company without payment) or (B) the replacement
of such Award with other rights or property selected by the Administrator in its
sole discretion having an aggregate value not exceeding the amount that could
have been attained upon the exercise of such Award or realization of the
Holder’s rights had such Award been currently exercisable or payable or fully
vested;

 

(ii)                                  To provide that such Award be assumed by
the successor or survivor corporation, or a parent or subsidiary thereof, or
shall be substituted for by similar options, rights or awards covering the stock
of the successor or survivor corporation, or a parent or subsidiary thereof,
with appropriate adjustments as to the number and kind of shares and prices;

 

(iii)                               To make adjustments in the number and type
of shares of the Company’s stock (or other securities or property) subject to
outstanding Awards and Awards which may be granted in the future;

 

(iv)                              To provide that such Award shall be
exercisable or payable or fully vested with respect to all shares covered
thereby, notwithstanding anything to the contrary in the Plan or the applicable
Program or Award Agreement; and

 

(v)                                 To provide that the Award cannot vest, be
exercised or become payable after such event.

 

19

--------------------------------------------------------------------------------


 

(c)                                  In connection with the occurrence of any
Equity Restructuring, and notwithstanding anything to the contrary in Sections
9.2(a) and 9.2(b):

 

(i)                                     The number and type of securities
subject to each outstanding Award and the exercise price or grant price thereof,
if applicable, shall be equitably adjusted; and/or

 

(ii)                                  The Administrator shall make such
equitable adjustments, if any, as the Administrator in its discretion may deem
appropriate to reflect such Equity Restructuring with respect to the aggregate
number and kind of shares that may be issued under the Plan (including, but not
limited to, adjustments of the limitations in Section 3.1 on the maximum number
and kind of shares which may be issued under the Plan and adjustments of the
Award Limit.)  The adjustments provided under this Section 9.2(c) shall be
nondiscretionary and shall be final and binding on the affected Holder and the
Company.

 

(d)                                 Notwithstanding any other provision of the
Plan, in the event of a Change in Control, each outstanding Award shall be
assumed or an equivalent Award substituted by the successor corporation or a
parent or subsidiary of the successor corporation.  In the event an Award is
assumed or an equivalent Award substituted, and a Holder has a Termination of
Service upon or within twelve (12) months following the Change in Control, then
such Holder shall be fully vested in such assumed or substituted Award.

 

(e)                                  In the event that the successor corporation
in a Change in Control refuses to assume or substitute for the Award, the
Administrator may cause any or all of such Awards to become fully exercisable
immediately prior to the consummation of such transaction and all forfeiture
restrictions on any or all of such Awards to lapse.  If an Award is exercisable
in lieu of assumption or substitution in the event of a Change in Control, the
Administrator shall notify the Holder that the Award shall be fully exercisable
for a period of fifteen (15) days from the date of such notice, contingent upon
the occurrence of the Change in Control, and the Award shall terminate upon the
expiration of such period.

 

(f)                                   For the purposes of this Section 9.2, an
Award shall be considered assumed if, following the Change in Control, the Award
confers the right to purchase or receive, for each share of Common Stock subject
to the Award immediately prior to the Change in Control, the consideration
(whether stock, cash, or other securities or property) received in the Change in
Control by holders of Common Stock for each share held on the effective date of
the transaction (and if holders were offered a choice of consideration, the type
of consideration chosen by the holders of a majority of the outstanding shares);
provided, however, that if such consideration received in the Change in Control
was not solely common stock of the successor corporation or its parent, the
Administrator may, with the consent of the successor corporation, provide for
the consideration to be received upon the exercise of the Award, for each share
of Common Stock subject to an Award, to be solely common stock of the successor
corporation or its parent equal in fair market value to the per share
consideration received by holders of Common Stock in the Change in Control.

 

20

--------------------------------------------------------------------------------


 

(g)                                  The Administrator may, in its sole
discretion, include such further provisions and limitations in any Award,
agreement or certificate, as it may deem equitable and in the best interests of
the Company that are not inconsistent with the provisions of the Plan.

 

(h)                                 No adjustment or action described in this
Section 9.2 or in any other provision of the Plan shall be authorized to the
extent that such adjustment or action would cause the Plan to violate
Section 422(b)(1) of the Code.  Furthermore, no such adjustment or action shall
be authorized to the extent such adjustment or action would result in
short-swing profits liability under Section 16 or violate the exemptive
conditions of Rule 16b-3 unless the Administrator determines that the Award is
not to comply with such exemptive conditions.

 

(i)                                     The existence of the Plan, the Program,
the Award Agreement and the Awards granted hereunder shall not affect or
restrict in any way the right or power of the Company or the stockholders of the
Company to make or authorize any adjustment, recapitalization, reorganization or
other change in the Company’s capital structure or its business, any merger or
consolidation of the Company, any issue of stock or of options, warrants or
rights to purchase stock or of bonds, debentures, preferred or prior preference
stocks whose rights are superior to or affect the Common Stock or the rights
thereof or which are convertible into or exchangeable for Common Stock, or the
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

 

(j)                                    No action shall be taken under this
Section 9.2 which shall cause an Award to fail to comply with Section 409A of
the Code or the Treasury Regulations thereunder, to the extent applicable to
such Award.

 

(k)                                 In the event of any pending stock dividend,
stock split, combination or exchange of shares, merger, consolidation or other
distribution (other than normal cash dividends) of Company assets to
stockholders, or any other change affecting the shares of Common Stock or the
share price of the Common Stock including any Equity Restructuring, for reasons
of administrative convenience, the Company in its sole discretion may refuse to
permit the exercise of any Award during a period of thirty (30) days prior to
the consummation of any such transaction.

 

9.3                               Approval of Plan by Stockholders.  The Plan
will be submitted for the approval of the Company’s stockholders within twelve
(12) months after the date of the Board’s initial adoption of the Plan.  Awards
may be granted or awarded prior to such stockholder approval, provided that such
Awards shall not be exercisable, shall not vest and the restrictions thereon
shall not lapse and no shares of Common Stock shall be issued pursuant thereto
prior to the time when the Plan is approved by the stockholders, and provided
further that if such approval has not been obtained at the end of said twelve
(12) month period, all Awards previously granted or awarded under the Plan shall
thereupon be canceled and become null and void.

 

9.4                               No Stockholders Rights.  Except as otherwise
provided herein, a Holder shall have none of the rights of a stockholder with
respect to shares of Common Stock covered by any Award until the Holder becomes
the record owner of such shares of Common Stock.

 

21

--------------------------------------------------------------------------------


 

9.5                               Paperless Administration.  In the event that
the Company establishes, for itself or using the services of a third party, an
automated system for the documentation, granting or exercise of Awards, such as
a system using an internet website or interactive voice response, then the
paperless documentation, granting or exercise of Awards by a Holder may be
permitted through the use of such an automated system.

 

9.6                               Effect of Plan upon Other Compensation Plans. 
The adoption of the Plan shall not affect any other compensation or incentive
plans in effect for the Company or any Affiliate.  Nothing in the Plan shall be
construed to limit the right of the Company or any Affiliate:  (a) to establish
any other forms of incentives or compensation for Employees, Directors or
Consultants of the Company or any Affiliate, or (b) to grant or assume options
or other rights or awards otherwise than under the Plan in connection with any
proper corporate purpose including without limitation, the grant or assumption
of options in connection with the acquisition by purchase, lease, merger,
consolidation or otherwise, of the business, stock or assets of any corporation,
partnership, limited liability company, firm or association.

 

9.7                               Compliance with Laws.  The Plan, the granting
and vesting of Awards under the Plan and the issuance and delivery of Shares and
the payment of money under the Plan or under Awards granted or awarded hereunder
are subject to compliance with all applicable federal, state, local and foreign
laws, rules and regulations (including but not limited to state, federal and
foreign securities law and margin requirements), the rules of any securities
exchange or automated quotation system on which the Shares are listed, quoted or
traded, and to such approvals by any listing, regulatory or governmental
authority as may, in the opinion of counsel for the Company, be necessary or
advisable in connection therewith.  Any securities delivered under the Plan
shall be subject to such restrictions, and the person acquiring such securities
shall, if requested by the Company, provide such assurances and representations
to the Company as the Company may deem necessary or desirable to assure
compliance with all applicable legal requirements.  To the extent permitted by
applicable law, the Plan and Awards granted or awarded hereunder shall be deemed
amended to the extent necessary to conform to such laws, rules and regulations.

 

9.8                               Titles and Headings, References to Sections of
the Code or Exchange Act.  The titles and headings of the Sections in the Plan
are for convenience of reference only and, in the event of any conflict, the
text of the Plan, rather than such titles or headings, shall control. References
to sections of the Code or the Exchange Act shall include any amendment or
successor thereto.

 

9.9                               Governing Law.  The Plan and any agreements
hereunder shall be administered, interpreted and enforced under the internal
laws of the State of Delaware without regard to conflicts of laws thereof.

 

9.10                        Section 409A.  To the extent that the Administrator
determines that any Award granted under the Plan is subject to Section 409A of
the Code, the Program pursuant to which such Award is granted and the Award
Agreement evidencing such Award shall incorporate the terms and conditions
required by Section 409A of the Code.  To the extent applicable, the Plan, the
Program and any Award Agreements shall be interpreted in accordance with
Section 409A

 

22

--------------------------------------------------------------------------------


 

of the Code and Department of Treasury regulations and other interpretive
guidance issued thereunder, including without limitation any such regulations or
other guidance that may be issued after the Effective Date.  Notwithstanding any
provision of the Plan to the contrary, in the event that following the Effective
Date the Administrator determines that any Award may be subject to Section 409A
of the Code and related Department of Treasury guidance (including such
Department of Treasury guidance as may be issued after the Effective Date), the
Administrator may adopt such amendments to the Plan and the applicable Program
and Award Agreement or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, that the Administrator determines are necessary or appropriate to
(a) exempt the Award from Section 409A of the Code and/or preserve the intended
tax treatment of the benefits provided with respect to the Award, or (b) comply
with the requirements of Section 409A of the Code and related Department of
Treasury guidance and thereby avoid the application of any penalty taxes under
such Section.

 

9.11                        No Rights to Awards.  No Eligible Individual or
other person shall have any claim to be granted any Award pursuant to the Plan,
and neither the Company nor the Administrator is obligated to treat Eligible
Individuals, Holders or any other persons uniformly.

 

9.12                        Indemnification.  To the extent allowable pursuant
to applicable law, each member of the Committee or of the Board shall be
indemnified and held harmless by the Company from any loss, cost, liability, or
expense that may be imposed upon or reasonably incurred by such member in
connection with or resulting from any claim, action, suit, or proceeding to
which he or she may be a party or in which he or she may be involved by reason
of any action or failure to act pursuant to the Plan and against and from any
and all amounts paid by him or her in satisfaction of judgment in such action,
suit, or proceeding against him or her; provided he or she gives the Company an
opportunity, at its own expense, to handle and defend the same before he or she
undertakes to handle and defend it on his or her own behalf.  The foregoing
right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled pursuant to the Company’s
Certificate of Incorporation or Bylaws, as a matter of law, or otherwise, or any
power that the Company may have to indemnify them or hold them harmless.

 

9.13                        Relationship to other Benefits.  No payment pursuant
to the Plan shall be taken into account in determining any benefits under any
pension, retirement, savings, profit sharing, group insurance, welfare or other
benefit plan of the Company or any Affiliate except to the extent otherwise
expressly provided in writing in such other plan or an agreement thereunder.

 

9.14                        Expenses.  The expenses of administering the Plan
shall be borne by the Company and its Subsidiaries.

 

*  *  *  *  *

 

I hereby certify that the foregoing Plan was duly adopted by the Board of
Directors of Griffin Land & Nurseries, Inc. on April 3, 2009.

 

23

--------------------------------------------------------------------------------


 

*  *  *  *  *

 

I hereby certify that the foregoing Plan was approved by the stockholders of
Griffin Land & Nurseries, Inc. on May 12, 2009.

 

Executed on this 12th day of May, 2009.

 

 

 

/s/ Anthony J. Galici

 

Anthony J. Galici

 

Corporate Secretary

 

24

--------------------------------------------------------------------------------
